DETAILED ACTION
Claim(s) 1-43 are presented for examination.
Claim(s) 6, 9-14, 17-19, 41 and 42 are amended.
Claim(s) 7, 8, 21-40 and 43 are canceled.

Notice of Pre-AIA  or AIA  Status.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) CN201710983314.1 submitted on October 20th, 2017.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on September 23rd, 2020 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “INDICATING TIME-FREQUENCY RESOURCE LOCATION OF COMMON CONTROL RESOURCE SET (CORESET) OF REMAINING SYSTEM INFORMATION (RMSI”). 


Claim Objections
Claims 3, 5, 6 and 16 are objected to because of the following informalities:  
	Claim 3 recites “and/or” in line 16. For clarity and consistency, it is suggested to use words instead of “/”. Appropriate correction is required.
	 Claims 5, 6 and 16 recite a similar limitation. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-6, 9-20, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, lines 6-10 recites: Step 1: “... the synchronization indication information is first indication information, or the synchronization indication information comprises the first indication information and second indication information ...”
	
	Step 2: “... the first indication information is sent by the base station through system information and the second indication information is sent by the base station through a radio resource control signaling ...” 
	
Analysis
	In Step 2, “first indication information” and “second indication information” are sent by the base station. However, in Step 1, it is NOT required (i.e. “OR”) for the synchronization indication information to include “second indication information”. 
	Claims 15, 41 and 42 recite a similar limitation. 
		
	Claim 10, lines 26-27 recite “wherein the third indication information is used to indicate the synchronization signal block sent by the secondary cell”.
It is unclear which option (i.e. in a case in line 3 OR in a case in line 13) the “wherein” clause is referring to. Claims 12 and 14 recite a similar limitation.
	
	There is insufficient antecedent basis for this limitation(s) in the claim(s). 
	For the purpose of examination, examiner will interpret as best understood. 

	Claim(s) 2-6, 9-14 and 16-20 are also being rejected for being dependent on a rejected base claim. 


Claim Rejections - 35 U.S.C § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15, 17, 18 and 42 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Zhang et al. (US 2020/0260393 A1) hereinafter “Zhang”.

Regarding Claim 15,
	Zhang discloses a method of indicating a synchronization signal block [see fig. 2, pg. 5, ¶78 lines 1-4, a wireless communication method “200”], the method being applied to a base [see fig. 1, pg. 5, ¶71 lines 1-4, the method performed by a network device “20”] and comprising: 
	sending a synchronization signal block [see fig. 2: Step: “220”, pg. 6, ¶85 lines 1-4, sending synchronization signal blocks at resource positions and/or the synchronization signal blocks of a quantity to a terminal device]; and 
	sending synchronization indication information [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device], wherein the synchronization indication information is used to indicate the synchronization signal block sent by the base station [see pg. 5, ¶81 lines 1-4, the resource positions of the synchronization signal blocks refer to positions on a system time domain resource and/or positions on a frequency domain resource], the synchronization indication information is first indication information [see pg. 5, ¶82 lines 1-4, the resource positions of the synchronization signal blocks refer to absolute positions of the synchronization signal blocks (e.g., frequency domain positions at which subframe or frequency)], the first indication information is sent by the base station through system information [see pg. 5, ¶80 lines 1-5, the network device indicates to the terminal device the resource positions and/or the quantity of synchronization signal blocks sent to the terminal device in a broadcast mode through Minimum System Information (MSI)].

Regarding Claim 17,
	Zhang discloses the method of indicating a synchronization signal block according to claim 15 [see fig. 2, pg. 5, ¶78 lines 1-4, the wireless communication method “200”], further comprising: 
	sending third indication information to a terminal through a radio resource control signaling [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device], wherein the [see pg. 5, ¶81 lines 1-4, the resource positions of the synchronization signal blocks refer to positions on a system time domain resource and/or positions on a frequency domain resource].

Regarding Claim 18,
	Zhang discloses the method of indicating a synchronization signal block according to claim 15 [see fig. 2, pg. 5, ¶78 lines 1-4, the wireless communication method “200”], further comprising: 
	sending fourth indication information to a terminal through a radio resource control signaling [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device], wherein the fourth indication information is used to indicate a synchronization signal block needed to be measured by the terminal [see pg. 5, ¶81 lines 1-4, the resource positions of the synchronization signal blocks refer to positions on a system time domain resource and/or positions on a frequency domain resource].

Regarding Claim 42,
	Zhang discloses a base station [see fig. 4, pg. 9, ¶151 lines 1-5, a network device “400”], comprising: 
	a processor [see fig. 7, pg. 9, ¶160 lines 1-7, a processing unit “703”], a storage and a computer program stored on the storage and executable by the processor [see fig. 7, pg. 9, ¶160 lines 1-7, software data stored within memory “704” to be implemented by the processor “703”], wherein when the computer program is executed by the processor [see fig. 7, pg. 9, ¶160 lines 1-7, the software data stored within memory “704” when implemented by the processor “703”], the processor implements [see fig. 7, pg. 9, ¶160 lines 1-7, the processor “703” executing the software to perform] the method of indicating a synchronization signal block according to claim 15 [see fig. 2, pg. 5, ¶78 lines 1-4; ¶79 lines 1-3, the wireless communication method “200” for indicating resource positions and/or a quantity of synchronization signal blocks].

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6, 9, 10 and 41 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of LIU (US 2020/0162222 A1) hereinafter “Liu”.

Regarding Claims 1 and 41,
	Zhang discloses a terminal [see fig(s). 5 & 7, pg. 9, ¶154 lines 1-5, a terminal device “500”], comprising: 
	a processor [see fig. 7, pg. 9, ¶160 lines 1-7, a processing unit “703”], a storage and a computer program stored on the storage and executable by the processor [see fig. 7, pg. 9, ¶160 lines 1-7, software data stored within memory “704” to be implemented by the processor “703”], wherein when the computer program is executed by the processor [see fig. 7, pg. 9, ¶160 lines 1-7, the software data stored within memory “704” when implemented by the processor “703”], the processor implements following steps [see fig. 7, pg. 9, ¶160 lines 1-7, the processor “703” executing the software to perform]: 
	receiving a synchronization signal block sent by a base station [see fig. 2: Step: “240”, pg. 6, ¶87 lines 1-3, receive synchronization signal blocks at the resource positions and/or the synchronization signal blocks of the quantity sent by a network device]; 
	receiving synchronization indication information sent by the base station [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device], wherein the synchronization indication information is used to indicate the synchronization signal block sent by the base station [see pg. 5, ¶81 lines 1-4, the resource positions of the synchronization signal blocks refer to positions on a system time domain resource and/or positions on a frequency domain resource], the synchronization indication information is first indication information [see pg. 5, ¶82 lines 1-4, the resource positions of the synchronization signal blocks refer to absolute positions of the synchronization signal blocks (e.g., frequency domain positions at which subframe or frequency)], the first indication information is sent by the base station through system information [see pg. 5, ¶80 lines 1-5, the network device indicates to the terminal device the resource positions and/or the quantity of synchronization signal blocks sent to the terminal device in a broadcast mode through Minimum System Information (MSI)]; and
	determining a time-frequency resource position for data reception and the synchronization indication information [see fig. 2: Step: “230”, pg. 6, ¶86 lines 1-4, determine the resource positions and/or the quantity of the synchronization signal blocks sent by the network device to the terminal device through information sent by the network device].
	Zhang does not explicitly teach determining “multiplexing information among at least two of a Remaining Minimum System Information Control Resource Set (RMSI CORESET) and another CORESET”; and determining a time-frequency resource position for data reception “according to the multiplexing information” and the synchronization indication information.
	However Liu discloses determining multiplexing information among at least two of a Remaining Minimum System Information Control Resource Set (RMSI CORESET) and another CORESET [see fig. 2: Step: “S1031”, pg. 4, ¶54 lines 1-4, determining a window corresponding to the CORESET of the RMSI, according to the window information corresponding to the CORESET of the RMSI]; and 
	determining a time-frequency resource position for data reception according to the multiplexing information and the synchronization indication information [see fig. 2: Step: “S1032”, pg. 4, ¶56 lines 1-5, performing blind detection in the window according to the time-domain symbol value and the frequency-domain information corresponding to the CORESET of the RMSI, to acquire the time-frequency resource location of the CORESET of the corresponding RMSI].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide determining “multiplexing information [see pg. 3, ¶24 lines 1-6].

Regarding Claim 2,
	Zhang discloses the method of processing synchronization indication information according to claim 1 [see fig. 2, pg. 5, ¶78 lines 1-4; ¶79 lines 1-3, the wireless communication method “200” indicating resource positions and/or a quantity of synchronization signal blocks].
	Zhang does not explicitly teach, wherein the received information comprises “the RMSI CORESET”.
	However Liu discloses the received information comprises the RMSI CORESET [see fig. 2: Step: “S1031”, pg. 4, ¶54 lines 1-4, a window corresponding to the CORESET of the RMSI].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the received information comprises “the RMSI CORESET” as taught by Liu in the system of Zhang for the same motivation as set forth in in claim 1.

Regarding Claim 3,
	Zhang discloses the method of processing synchronization indication information according to claim 2 [see fig. 2, pg. 5, ¶78 lines 1-4; ¶79 lines 1-3, the wireless communication method “200” indicating resource positions and/or a quantity of synchronization signal blocks], and determining a time-frequency resource position for data reception and the [see fig. 2: Step: “230”, pg. 6, ¶86 lines 1-4, determine the resource positions and/or the quantity of the synchronization signal blocks sent by the network device to the terminal device through information sent by the network device].
	Zhang does not explicitly teach determining the time-frequency resource position for data reception “according to the multiplexing information” and the synchronization indication information comprises: “in a case that the synchronization indication information is the first indication information, and the multiplexing information indicates that at least one of the other CORESET and the UE-specific CORESET are multiplexed with the RMSI CORESET, and in a case that a time-frequency resource position of the multiplexed CORESET is overlapped with a time-frequency resource position of the synchronization signal block sent by the base station indicated in the first indication information, determining that the overlapped time-frequency resource position is used for receiving the multiplexed CORESET”. 
	However Liu discloses determining the time-frequency resource position for data reception according to the multiplexing information and the synchronization indication information [see fig. 2: Step: “S1032”, pg. 4, ¶56 lines 1-5, performing blind detection in the window according to the time-domain symbol value and the frequency-domain information corresponding to the CORESET of the RMSI, to acquire the time-frequency resource location of the CORESET of the corresponding RMSI] comprises: 
	in a case that the synchronization indication information is the first indication information [see pg. 4, ¶55 lines 1-15, when a determined final window length is greater than 1], and the multiplexing information indicates that at least one of the other CORESET and the UE-specific CORESET are multiplexed with the RMSI CORESET [see pg. 4, ¶55 lines 1-15, and the window information corresponding to the CORESET of the RMSI includes a time difference between the RMSI and a corresponding synchronization signal block and a window length], and in a case that a time-frequency resource position of the multiplexed CORESET is [see pg. 4, ¶55 lines 1-15, the determined final window length indicates that the base station sends the time-frequency information of the CORESET through multiple times in the window], determining that the overlapped time-frequency resource position is used for receiving the multiplexed CORESET [see pg. 4, ¶55 lines 1-15, a start time of the window is determined according to the time difference between the RMSI and the corresponding synchronization signal block, and a final window length is determined by the UE according to the window length].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide determining the time-frequency resource position for data reception “according to the multiplexing information” and the synchronization indication information comprises: “in a case that the synchronization indication information is the first indication information, and the multiplexing information indicates that at least one of the other CORESET and the UE-specific CORESET are multiplexed with the RMSI CORESET, and in a case that a time-frequency resource position of the multiplexed CORESET is overlapped with a time-frequency resource position of the synchronization signal block sent by the base station indicated in the first indication information, determining that the overlapped time-frequency resource position is used for receiving the multiplexed CORESET” as taught by Liu in the system of Zhang for the same motivation as set forth in in claim 1.
	
Regarding Claim 4,
	Zhang discloses the method of processing synchronization indication information according to claim 2 [see fig. 2, pg. 5, ¶78 lines 1-4; ¶79 lines 1-3, the wireless communication method “200” indicating resource positions and/or a quantity of synchronization signal blocks], and determining the time-frequency resource position for data reception and the synchronization indication information [see fig. 2: Step: “230”, pg. 6, ¶86 lines 1-4, determine the resource positions and/or the quantity of the synchronization signal blocks sent by the network device to the terminal device through information sent by the network device]; and determining that the synchronization signal block sent by the base station indicated in the first indication information is a synchronization signal block actually sent by the base station [see fig. 2: Step: “230”, pg. 6, ¶86 lines 1-4, determine the resource positions and/or the quantity of the synchronization signal blocks sent by the network device to the terminal device through information sent by the network device].
	Zhang does not explicitly teach determining the time-frequency resource position for data reception “according to the multiplexing information” and the synchronization indication information comprises: “in a case that the multiplexing information indicates that the UE-specific CORESET and the other CORESET are multiplexed, but neither the UE-specific CORESET nor the other CORESET is multiplexed with the RMSI CORESET, determining that the multiplexed CORESET is sent on a time-frequency resource position other than the time- frequency resource position of the synchronization signal block sent by the base station indicated in the first indication information”.
	However Liu discloses determining the time-frequency resource position for data reception according to the multiplexing information and the synchronization indication information [see fig. 2: Step: “S1032”, pg. 4, ¶56 lines 1-5, performing blind detection in the window according to the time-domain symbol value and the frequency-domain information corresponding to the CORESET of the RMSI, to acquire the time-frequency resource location of the CORESET of the corresponding RMSI] comprises: 
	in a case that the multiplexing information indicates that the UE-specific CORESET and the other CORESET are multiplexed [see pg. 4, ¶58 lines 1-7, after determining the window corresponding to the CORESET of the RMSI], but neither the UE-specific CORESET nor the other CORESET is multiplexed with the RMSI CORESET [see pg. 4, ¶58 lines 1-7, performing a small number of blind detections in the window to acquire the time-frequency resource location of the CORESET of the corresponding RMSI], determining that the multiplexed CORESET is sent on a time-frequency resource position other than the time- frequency resource position of the synchronization signal block sent by the base station indicated in the first indication information [see fig. 3: Step: “S301”, pg. 4, ¶60 lines 1-5, a start time of the window is determined according to the time difference between the RMSI and the corresponding synchronization signal block and a sending time of the corresponding synchronization signal block].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide determining the time-frequency resource position for data reception “according to the multiplexing information” and the synchronization indication information comprises: “in a case that the multiplexing information indicates that the UE-specific CORESET and the other CORESET are multiplexed, but neither the UE-specific CORESET nor the other CORESET is multiplexed with the RMSI CORESET, determining that the multiplexed CORESET is sent on a time-frequency resource position other than the time- frequency resource position of the synchronization signal block sent by the base station indicated in the first indication information” as taught by Liu in the system of Zhang for the same motivation as set forth in in claim 1.

Regarding Claim 6,
	Zhang discloses the method of processing synchronization indication information according to claim 2 [see fig. 2, pg. 5, ¶78 lines 1-4; ¶79 lines 1-3, the wireless communication method “200” indicating resource positions and/or a quantity of synchronization signal blocks], and determining the time-frequency resource position for data reception and the synchronization indication information [see fig. 2: Step: “230”, pg. 6, ¶86 lines 1-4, determine the resource positions and/or the quantity of the synchronization signal blocks sent by the network device to the terminal device through information sent by the network device]. 	
according to the multiplexing information” and the synchronization indication information comprises: “in a case that the time-frequency resource position of a RMSI PDSCH scheduled by the multiplexed CORESET is overlapped with the time-frequency resource position of the synchronization signal block sent by the base station indicated in the first indication information, determining that the overlapped time-frequency resource position is used for sending the RMSI PDSCH scheduled by the multiplexed, CORESET”.
	However Liu discloses determining the time-frequency resource position for data reception according to the multiplexing information and the synchronization indication information [see fig. 2: Step: “S1032”, pg. 4, ¶56 lines 1-5, performing blind detection in the window according to the time-domain symbol value and the frequency-domain information corresponding to the CORESET of the RMSI, to acquire the time-frequency resource location of the CORESET of the corresponding RMSI] comprises: 
	in a case that the time-frequency resource position of a RMSI PDSCH scheduled by the multiplexed CORESET is overlapped with the time-frequency resource position of the synchronization signal block sent by the base station indicated in the first indication information [see pg. 4, ¶55 lines 1-15, the determined final window length indicates that the base station sends the time-frequency information of the CORESET through multiple times in the window], determining that the overlapped time-frequency resource position is used for sending the RMSI PDSCH scheduled by the multiplexed, CORESET [see pg. 4, ¶55 lines 1-15, a start time of the window is determined according to the time difference between the RMSI and the corresponding synchronization signal block, and a final window length is determined by the UE according to the window length].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide determining the time-frequency resource position for data reception “according to the multiplexing information” and the synchronization 

Regarding Claim 9,
	The combined system of Zhang and Liu discloses the method of processing synchronization indication information according to claim 1 [see fig. 2, pg. 5, ¶78 lines 1-4, a wireless communication method “200”]. 
	Zhang further discloses receiving third indication information sent by the base station through a radio resource control signaling [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device], wherein the third indication information is used to indicate a synchronization signal block sent by a secondary cell [see pg. 5, ¶81 lines 1-4, the resource positions of the synchronization signal blocks refer to positions on a system time domain resource and/or positions on a frequency domain resource]; and 
	in a case that the terminal needs to perform traffic transmission on time-frequency resources of the secondary cell [see pg. 5, ¶77 lines 6-10, If a UE selects one PRACH from the group 0 to perform uplink transmission at a corresponding time-frequency position, a network device will know that the UE selects SS block 0 after receiving the PRACH from the UE], determining that the received information on a secondary cell carrier is sent on a time-frequency resource position on the secondary cell carrier other than a time-frequency resource position of the synchronization signal block sent by the secondary cell needed to be indicated by the third indication information [see fig. 2: Step: “230”, pg. 6, ¶86 lines 1-4, the terminal device determines the resource positions and/or the quantity of the synchronization signal blocks sent by the network device to the terminal device through information sent by the network device].
Regarding Claim 10,
	Zhang discloses the method of processing synchronization indication information according to claim 1 [see fig. 2, pg. 5, ¶78 lines 1-4; ¶79 lines 1-3, the wireless communication method “200” indicating resource positions and/or a quantity of synchronization signal blocks].
	Zhang does not explicitly teach “in a case that the synchronization indication information is first indication information and third indication information sent by the base station to the terminal through a radio resource control signaling is not received, determining that a synchronization signal block sent by a secondary cell needed to be indicated by the third indication information is same as a synchronization signal block sent by the base station indicated in the first indication information, and determining that the received information on a secondary cell carrier is sent on a time-frequency resource position on the secondary cell carrier other than a time-frequency resource position of the synchronization signal block sent by the base station indicated in the first indication information”.
	However Liu discloses in a case that the synchronization indication information is first indication information and third indication information sent by the base station to the terminal through a radio resource control signaling is not received [see fig. 1: Step: “S101”, pg. 4, ¶46 lines 1-3; ¶47 lines 1-5, since the synchronization signal block includes the synchronization signal, after receiving the synchronization signal sent by the base station], determining that a synchronization signal block sent by a secondary cell needed to be indicated by the third indication information is same as a synchronization signal block sent by the base station indicated in the first indication information [see fig. 1: Step: “S101”, pg. 4, ¶46 lines 1-3; ¶47 lines 1-5, a synchronization signal block corresponding to the synchronization signal is determined; the UE may determine a corresponding synchronization signal block according to the synchronization signal], and determining that the received information on a secondary cell carrier is sent on a time-frequency resource position on the secondary cell carrier other than a time-frequency resource position of the synchronization signal block sent by the base station indicated in the first indication information [see fig. 1: Step: “S301”, pg. 4, ¶60 lines 1-5, a start time of the window is determined according to the time difference between the RMSI and the corresponding synchronization signal block and a sending time of the corresponding synchronization signal block].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “in a case that the synchronization indication information is first indication information and third indication information sent by the base station to the terminal through a radio resource control signaling is not received, determining that a synchronization signal block sent by a secondary cell needed to be indicated by the third indication information is same as a synchronization signal block sent by the base station indicated in the first indication information, and determining that the received information on a secondary cell carrier is sent on a time-frequency resource position on the secondary cell carrier other than a time-frequency resource position of the synchronization signal block sent by the base station indicated in the first indication information” as taught by Liu in the system of Zhang for the same motivation as set forth in in claim 1.
	
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Liu and in further view of Novlan (US 2019/0053235 A1).

Regarding Claim 11,
	The combined system of Zhang and Liu discloses the method of processing synchronization indication information according to claim 1 [see fig. 2, pg. 5, ¶78 lines 1-4; ¶79 lines 1-3, the wireless communication method “200”].
	Zhang further discloses the method [see fig. 2, pg. 5, ¶78 lines 1-4; ¶79 lines 1-3, the wireless communication method “200”] comprising: 
	receiving fourth indication information sent by the base station through a radio resource control signaling [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device], wherein the fourth indication information is used to indicate a synchronization signal block needed to be measured by the terminal [see pg. 5, ¶81 lines 1-4, the resource positions of the synchronization signal blocks refer to positions on a system time domain resource and/or positions on a frequency domain resource]; and the synchronization signal block indicated in the fourth indication information [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device].
	Neither Zhang nor Liu explicitly teach “measuring, within a synchronization-signal-block-based radio resource management measurement timing configuration (SMTC) measurement period”.
	However Novlan discloses measuring [see pg. 3, ¶36 lines 1-9, a RRM measurement and timing configuration (RMTC) framework configuring RRM measurements ... with variable carrier and transmission bandwidths], within a synchronization-signal-block-based radio resource management measurement timing configuration (SMTC) measurement period [see pg. 3, ¶36 lines 1-9, the RMTC comprises a list of synchronization signal (SS) block measurement and timing configurations (SMTCs) and a list of channel state information reference signal (CSI-RS) measurement and timing configurations (CMTCs)].
[see Novlan, Abstract lines 1-4].

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Liu and in further view of Novlan and Yang et al. (US 2017/0170941 A1).

Regarding Claim 13,
	The combined system of Zhang and Liu discloses the method of processing synchronization indication information according to claim 1 [see fig. 2, pg. 5, ¶78 lines 1-4; ¶79 lines 1-3, the wireless communication method “200”].
	Zhang further discloses the method [see fig. 2, pg. 5, ¶78 lines 1-4; ¶79 lines 1-3, the wireless communication method “200”] comprising: 
	receiving fifth indication information sent by the base station through a radio resource control signaling [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device], wherein the fifth indication information is used to indicate a synchronization signal block needed to be measured by the terminal [see pg. 5, ¶81 lines 1-4, the resource positions of the synchronization signal blocks refer to positions on a system time domain resource and/or positions on a frequency domain resource].
	Neither Zhang nor Liu explicitly teach “measuring the synchronization signal block indicated in the fifth indication information”. 
[see pg. 3, ¶36 lines 1-9, a RRM measurement and timing configuration (RMTC) framework configuring RRM measurements ... with variable carrier and transmission bandwidths] the synchronization signal block indicated in the fifth indication information [see pg. 3, ¶36 lines 1-9, the RMTC comprises a list of synchronization signal (SS) block measurement and timing configurations (SMTCs) and a list of channel state information reference signal (CSI-RS) measurement and timing configurations (CMTCs)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “measuring the synchronization signal block indicated in the fifth indication information” as taught by Novlan in the combined system of Zhang and Liu for providing a radio resource measurement (RRM) and timing configuration (TC) framework that can facilitate efficient configuration of RRM measurements in wireless communications systems with variable carrier and transmission bandwidths [see Novlan, Abstract lines 1-4].
	Neither Zhang, Liu nor Novlan explicitly teach “radio link monitoring”; and “using the measurement for the radio link monitoring”.
	However Yang discloses radio link monitoring [see pg. 4, ¶59 lines 1-3, in a carrier aggregation system that includes a plurality of serving cells, the UE performs radio link monitoring (RLM) for the serving cells]; and 
	using the measurement for the radio link monitoring [see pg. 4, ¶85 lines 1-3, RLM (Radio link monitoring) (e.g., radio link failure (RLF)) and RRM measurement (e.g., RSRP, RSRQ) related configuration/report].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “radio link monitoring”; and “using the measurement for the radio link monitoring” as taught by Yang in the combined system of Zhang, Liu and Novlan to provide a method for efficiently transmitting and receiving control information [see Yang pg. 1, ¶3 lines 4-8].	
	
Claims 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Yang.

Regarding Claim 19,
	Zhang discloses the method of indicating a synchronization signal block according to claim 15 [see fig. 2, pg. 5, ¶78 lines 1-4, the wireless communication method “200”], further comprising: 
	sending fifth indication information to a terminal through a radio resource control signaling [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions and/or a quantity of synchronization signal blocks sent to the terminal device], wherein the fifth indication information is used to indicate a synchronization signal block needed to be measured by the terminal [see pg. 5, ¶81 lines 1-4, the resource positions of the synchronization signal blocks refer to positions on a system time domain resource and/or positions on a frequency domain resource].
	Zhang, does not explicitly teach the indication information “being used for radio link monitoring”.	
	However Yang discloses the indication information being used for radio link monitoring [see pg. 4, ¶85 lines 1-3, RLM (Radio link monitoring) (e.g., radio link failure (RLF)) and RRM measurement (e.g., RSRP, RSRQ) related configuration/report].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the indication information “being used for radio link monitoring” as taught by Yang in the system of Zhang to provide a method for efficiently transmitting and receiving control information by a user equipment through dual connectivity (DC) [see Yang pg. 1, ¶3 lines 4-8].	

Regarding Claim 20,
	Zhang discloses the method of indicating a synchronization signal block according to claim 19 [see fig. 2, pg. 5, ¶78 lines 1-4, the wireless communication method “200”], wherein, the fifth indication information indicates [see fig. 2: Step: “210”, pg. 5, ¶79 lines 1-3, the network device indicates resource positions], in a bitmap manner [see pg. 7, ¶104 lines 1-3, indicated through “64” bits, and each bit corresponds to one synchronization signal block], the synchronization signal block needed to be measured [see pg. 5, ¶81 lines 1-4, the synchronization signal blocks referring to positions on a system time domain resource and/or positions on a frequency domain resource].
	Zhang does not explicitly teach the synchronization signal block needed to be measured and “being used for the radio link monitoring”.
	However Yang discloses the synchronization signal block needed to be measured and being used for the radio link monitoring [see pg. 4, ¶85 lines 1-3, RLM (Radio link monitoring) (e.g., radio link failure (RLF)) and RRM measurement (e.g., RSRP, RSRQ) related configuration/report].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the synchronization signal block needed to be measured and “being used for the radio link monitoring” as taught by Yang in the system of Zhang for the same motivation as set forth in claim 19. 

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claims 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Pub. No.: Li et al. (US 2020/0228275 A1) 
See fig. 6: Steps “620”, “630”, and “640”; pgs. 10-11, ¶149 - ¶163. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469